Citation Nr: 1433738	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  11-01 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California



THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to April 2005.  He had prior unverified active service of 4 years, 9 months and 27 days.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by the RO.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

The currently demonstrated right knee disability manifested by a torn medial meniscus is shown as likely as not to have had its clinical onset during service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by a torn medial meniscus of the right knee is due to a disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).   


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of VCAA is not required at this time.  

The service treatment records show that the Veteran was treated for complaints of right knee pain while on active duty.  Moreover, an MRI performed during service showed that he had a medial meniscus tear with an associated meniscal cyst.  There are also records that show that he was scheduled for surgery on the right knee in April 2005 during service.  It is not clear from the record if the Veteran actually underwent the surgery.       

To the extent that the Veteran now credibly asserts having a chronic right knee disorder manifested by a torn medial meniscus, the Board finds the evidence to be in relative equipoise in showing that he suffers from a right knee disability that as likely as not had its clinical onset during service.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  


ORDER

Service connection for a right knee torn medial meniscus is granted.  


REMAND

A careful review of the service treatment records show that the Veteran was also found to have obstructive sleep apnea and underwent a uvulopalatopharyngoplasty during service.  

While it was noted in October 2004 that he needed a repeat polysommogram to ascertain whether he persisted in having sleep disordered breathing, it is not clear that he underwent follow up testing prior to being separated from service.  
Accordingly, the Board finds that the Veteran should be scheduled for a VA examination in order to determine the nature and likely etiology of the claim sleep apnea.  
  
Any outstanding treatment records also should be obtained for review in connection with the claim for increase.  

In addition, the Veteran was scheduled for a hearing before the Board in June 2014 to be held at the RO.  The Veteran did not attend the hearing.  The April 2014 letter informing the Veteran of the hearing was sent to a street address and was returned as undeliverable. 

A review of the Veterans Benefits Management System (VBMS) listed the Veteran's address as a Post Office box.  As there are concerns over whether the Veteran actually received notice of the hearing, the Board finds that further attempts should be made to determine if the Veteran still wants to have a hearing.

Accordingly, this remaining matter is REMANDED for the following action:
	
1.  The RO should take all indicated action to contact the Veteran in order to ascertain whether he still wishes to be scheduled for a hearing to be held at the RO before a Veterans Law Judge at the next available opportunity. If so, proper notification must be mailed to him at his address of record in a timely fashion.  

2.  The RO also should take appropriate steps to contact the Veteran in order to obtain copies of any outstanding treatment records referable to the claimed obstructive sleep apnea since service and associate them with the record.  

The Veteran should be notified that he may submit medical evidence or treatment records in support of his claim.  

3.  The RO then should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed sleep apnea. 

The claims files, to include a copy of this remand, must be made available to the examiner(s) designated to examine the Veteran.

All appropriate tests and studies should be accomplished, and all pertinent clinical findings should be reported in detail.  The examiners should elicit from the Veteran and record a complete clinical history.  

After reviewing the entire record, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran suffers from current disability manifested by obstructive sleep apnea that had its clinical onset during his period of active service.  

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 
  
Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



















Department of Veterans Affairs


